Exhibit 99.1 NEWS Charter Closes on $750 Million Term Loan A Senior Secured Credit Facility St. Louis, Missouri, December 20, 2011 - Charter Communications, Inc. (NASDAQ: CHTR) (alongwith its subsidiaries, the “Company” or “Charter”) today announced that on December 19th, 2011, its subsidiary, Charter Communications Operating, LLC (collectively, the “Borrower”) entered into a senior secured Term A Loan Facility pursuant to the terms of its Amended and Restated Credit Agreement, dated March 31, 2010, providing for $750 million of term loans with a final maturity date of May 15, 2017 and interest at the rate of LIBOR plus 2.25% per annum without a LIBOR floor. The Term Loan A facility has a delayed draw component: $250 million was funded on closing of the Term Loan A and the remaining $500 million will be funded no later than March 15, 2012. The proceeds will be used for general corporate purposes. ### Contact: Media: Analysts: Anita Lamont
